Exhibit 16.1 SEALE and BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com May 13, 2010 Office Of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated December 23, 2009 of Blue Earth Solutions, Inc. (the "Company") to be filed with the Securities and Exchange Commission. We have never been engaged by the Company to perform any review or audit services and have never issued an opinion on their financial statements. We cannot confirm or deny that the appointment of Cross, Fernandez & Riley, LLP was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada Seale and Beers, CPAsPCAOB & CPAB Registered Auditors 50 S. Jones Blvd, Ste 202, Las Vegas, NV89107 (888)727-8251 Fax: (888)782-2351
